DETAILED ACTION
This communication is responsive to request for reconsideration and amendments for application 15/395,261 as submitted on 12 May, 2021 in which claims 1 and 15-16 are amended and claim 14 is canceled.

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statement dated 03/04/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: After a thorough search and examination of the present application claims 1-13 and 15-16 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least: 
assessing a potential divergence of an outcome predicted by a machine-learned model, comprising: training a model on a first set of natural observations, the observations of the first set being measured from the real world, an observation being a set of variables representing a state of an industrial system or of a part of the industrial system at a given point in time, each variable of the observation being associated with a value, each observation being associated with a target variable having a target value, the target variable being a variable that provides information to understand, predict and/or react to a behavior of the system, the target value being a prediction of the behavior of the system, the model being trained to take as input an observation and to output a target value of the target variable associated with the observation, the first set of observations forming training data of the model; generating a second set of synthetic observations, the second set of observations being possible values randomly generated and describing possible states of the industrial system or of a part of the industrial system, the second set of observations having the same structure as the first set of observations, the second set of observations forming test data of the model; applying the trained model to each observation of the second set thereby obtaining, for each observation of the second set, a target value associated with the observation of the second set; indexing the first and second sets of observations and their associated target values into an index by storing the observations and their target values so that each observation can be4Application No. 15/395,261 Reply to Office Action of 2/12/2021retrieved from the index by a search based on at least one value of a variable of the observation; receiving a first query, the first query being specified by values of one or more variables, the query thereby allowing a selection of a subset of the first and second sets of observations; generating a second query that comprises the first query and an additional constraint that is to return only one or more observations of the first set; generating a third query that comprises the querying the index using the second and third queries; returning a response to the second query and a response to the third query, the response to the second query comprising available observations of the first set that match the first query, and the response to the third query comprising available observations of the second set that match the first query; and obtaining a measure of relative confidence in a prediction of the model by: defining neighborhoods for the returned observations, each neighborhood having N observations, the N observations being the sum of returned available observations of the first set and returned available observations of the second set in the neighborhood, measuring a percentile density of natural observations in each neighborhood, and comparing the percentile density of natural observations in each neighborhood.

Examiner’s non-limiting interpretation of key functionality lends to density-based clustering for industrial state estimation in combination with query of index to achieve effect of synthetic/test target. Exemplar benefits disclosed by the specification point to assessing risk associated with theoretical variability of predictions. Applicant’s remarks of record dated 05/12/2021 are considered largely persuasive, and amendments further distinguish from the art of record, which remains among the closest art. After conducting an updated search, the closest art is:
Parker, Brandon, “Sluicebox: Semi-Supervised Learning for Label Prediction with Concept Evolution and Tracking in Non-Stationary Data Streams” discloses dissertation particularly prescient at Chapters 4-5 with qualitative renderings of cluster distribution and outlier query. Parker does not directly present an industrial application and is addressed in remarks 05/12/2021.
Lu et al., “Gas Turbine Transient Performance Tracking Using Data Fusion Based on Adaptive Particle Filtering” discloses exemplar industrial application as engine state estimation with probabilistic distribution function (pdf) and Monte Carlo simulation. Lu is addressed in remarks 05/12/2021.
Li et al., “Sampling Big Trajectory Data” discloses inverted index for trajectory query and concurrent sampling algorithm as well as relative error, normalized ground truth. Li does not readily resolve synthetic/test data and target.
However, the prior art of record fails to fairly teach or suggest the combination limitations viewed as a whole. Furthermore, MPEP 2142 cautions against the use of improper hindsight reconstruction in rejecting a claim based on rendering of obviousness. Claim language commensurate is reflected in corresponding independent claims 15 and 16. Remaining claims depend from allowed claims and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHASE P. HINCKLEY/Examiner, Art Unit 2124          

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124